Citation Nr: 0914167	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-13 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, and if so, whether service connection may be 
granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 
1970 to June 1974 in the United States Air Force and from 
December 1975 to November 1981 in the United States Army.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD, but there is no 
credible supporting evidence that the claimed in-service 
stressor occurred.

2.  Service connection for a skin disorder was denied by an 
October 1993 rating decision.  The Veteran was notified of 
the denial that same month and he did not appeal.  

3.  Additional evidence associated with the claims file since 
the RO's October 1993 decision was not previously before 
agency decision makers, and relates to an unestablished fact 
that, when considered with all the evidence of record, raises 
a reasonable possibility of substantiating the claim for 
service connection for a skin disorder.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R.  §§ 3.303, 3.304 (2008).

2.  The October 1993 RO decision that denied service 
connection for a skin disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).  

3.  Since the October 1993 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for a skin disorder have 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, as to the issue of entitlement to service connection 
for PTSD, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in August 2003, and May 2004, 
that fully addressed all notice elements and were sent prior 
to the initial RO decision in this matter.  The letters 
informed him of what evidence was required to substantiate 
the claim, and of his and VA's respective duties for 
obtaining evidence.  Each letter also included a PTSD 
questionnaire.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

With respect to the Dingess requirements, in June 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating and an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service personnel and treatment 
records, and VA outpatient treatment records.  The Veteran 
has also been examined by VA.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As to the issue of whether new and material evidence has been 
received to reopen the claim for service connection for a 
skin disorder, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  



Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  To establish direct 
service connection for a claimed disorder, there must be (1) 
medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2008); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).  

38 C.F.R. § 4.125(a) (2008) requires that diagnoses  of 
mental disorders conform to the Diagnostic and Statistical  
Manual for Mental Disorders (DSM-IV), and as was noted in  
Cohen v. Brown, 10 Vet. App. 128 (1997), the adoption of such  
a standard has resulted in the applicable criteria changing  
from an objective ("would evoke in almost anyone") standard  
in assessing whether a stressor is sufficient to trigger  
PTSD, to a subjective standard.   

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

It was also indicated in Cohen that where "there has been an  
'unequivocal' diagnosis of PTSD by mental heath  
professionals, the adjudicators must presume that the  
diagnosis was made in accordance with the applicable DSM  
criteria as to both adequacy of symptomatology and  
sufficiency of the stressor (or stressors)." Cohen, at 139.  

The question of a "stressor" also bears upon credibility 
determinations, as certain Veterans who "engaged in combat 
with the enemy" gain evidentiary presumptions.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2008).  Under the 
governing regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred.  
38 C.F.R. § 3.304(f).   The existence of an event alleged as 
a "stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).  Under the framework established in Zarycki, the 
Board must make an explicit determination as to whether the 
appellant "engaged in combat with the enemy."  

Initially the Board would point out that service treatment 
records reflect that the Veteran was evaluated for complaints 
of nervousness and anxiety during service, and he is 
currently service-connected for a mood disorder.   As to his 
PTSD claim, in this case, the Veteran has diagnoses of PTSD.  
(See, e.g., Vet Center Psychological Assessment of May 2003; 
VA examination of June 2004, VA treatment records of August 
2007).  Thus the first requirement for service connection has 
been met.  The Board must now determine if the veteran has a 
verified inservice stressor related to his diagnosed PTSD. 

Based on a review of the Veteran's service personnel and 
service treatment records, the Board must find that there is 
no indication that the Veteran engaged in combat with the 
enemy.  The Veteran's DD Form 214 shows his MOS to be fuel 
and electric system repairman.  No medals or badges were 
noted that would confirm participation in combat, and Veteran 
has not contended otherwise.  Thus, his lay statements alone 
are not sufficient to establish the occurrence of his 
stressors.  His service personnel records show that he served 
overseas in Thailand, Korea and Germany.  

The Veteran did not engage in combat with the enemy, so the 
Veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged in- service stressor.   
Instead, the record must contain credible supporting evidence 
which corroborates the Veteran's testimony or statements.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v.  
Brown, 9 Vet. App. 389, 395 (1996).   

The Veteran has stated that his stressors for PTSD include an 
incident while he was in a village and three men appeared and 
started shooting.  He stated that three Thai soldiers and one 
American died.  He stated that he had been covered with 
blood. He also states that one month later he saw a 
Lieutenant Colonel shot down and killed in front of him.  He 
indicated that he saw the execution of the three men who did 
the shooting and that he also had to do burial duty including 
preparing bodies to be shipped out.  He also indicated that 
he had to rescue aircraft personnel from the ocean.  (See 
statement received in September 2003).  In a May 2004 PTSD 
questionnaire, the Veteran stated that he was sexually abused 
by a family member and was physically abused by a family 
member as a child, and that he witnessed rape in the 
military.  He also stated that he understood that his PTSD 
was nonmilitary related but that it is due to not being 
deprogrammed.   

The sole issue for current appellate review is entitlement to 
service connection for PTSD, and as was noted above, the 
record before the Board demonstrates that PTSD has been 
diagnosed.  To comply with the statutory requirements of  38 
U.S.C. § 7104(d) (West 2002) to provide "reasons or  bases" 
for its decisions, the Board must analyze the  credibility 
and probative value of the evidence, account for  the 
evidence which it finds to be persuasive or unpersuasive,  
and provide the reasons for its rejection of any material  
evidence favorable to the Veteran.  Eddy v. Brown, 9 Vet.  
App. 52 (1996); Meyer v. Brown, 9 Vet.  App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v.  
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered, in detail, the Veteran's statements 
about the alleged traumatic events in addition to the 
evidence submitted in support of his claim.  Unfortunately, 
although he was requested to do so, (See, VCAA letters of 
August 2003 and May 2004 with enclosed PTSD questionnaire 
forms), he has not provided sufficient information regarding 
his stressors to allow verification.  The Board does not find 
sufficient details that would warrant further development of 
the claim.  As was noted by the RO, service treatment and 
personnel records fail to establish the Veteran engaged in 
combat or that he was subjected to the events as reported.  
There is also no evidence of medals or citations, casualties, 
or any evidence which would indicate that the incidents 
occurred as alleged by the Veteran.  The Veteran has been 
asked to provide details that could be confirmed by an 
independent source but he has not yet provided sufficient 
details that would warrant further investigation.  As stated 
by the United States Court of Appeal for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999, hereafter "the Court"), it has been held 
that asking a Veteran to provide the underlying facts such as 
the names of individuals involved, the dates, and the places 
where the claimed events occurred, does not constitute an 
impossible or an onerous task.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

In summary, the evidence of record does not verify the 
Veteran's claimed stressors and a review of the Veteran's 
statements fails to provide sufficient detail that could be 
used to independently confirm those stressors.  He has also 
failed to provide VA with any meaningful information that 
could be utilized to independently confirm his exposure to 
any of these stressors using a secondary source.  

As a matter of law, "credible supporting evidence" that the 
claimed in-service incident actually occurred cannot be 
provided by a medical opinion based on a post service 
examination.  Moreau 9 Vet. App. at 394-96.  This means that 
other "credible supporting evidence from any source" must be 
provided.  Cohen, 10 Vet. App. at 147.  The Court has also  
made clear that the Veteran's assertions, standing alone,  
cannot as a matter of law provide evidence to establish that  
he "engaged in combat with the enemy" or that an event  
claimed as a stressor occurred.  See Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

As alluded to earlier, the Board has considered whether the 
steps taken by the RO have fulfilled the notice and 
development obligations mandated by statute and regulation, 
and notes that this determination must not only be based on 
the efforts of the RO but by the efforts of the Veteran to 
provide detailed information which could be used by the RO to 
obtain evidence independent of the statements of the Veteran.   
Unfortunately, the evidence of record does not verify his 
claimed stressors and he has failed to provide VA with any 
meaningful information by which any of his stressors can 
otherwise be verified.   Consequently, the Board finds that 
the evidence is of insufficient probative value to establish 
that the claimed specific stressors occurred or that the 
evidence supporting their occurrence is in equipoise.

None of the in-service stressors as recounted by the Veteran 
have been verified.  In addition, the record shows that 
Veteran's PTSD was found to be related to incidents not 
associated with service by a VA examiner in June 2004.  (See, 
VA examination report of June 2004).  

The preponderance of the evidence is against the claim and 
the benefit-of-the- doubt rule does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

New and Material Evidence for Service Connection for a Skin 
Disorder

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993).

The Veteran's initial claim for service connection for a skin 
disorder was denied in an October 1993 rating decision.  The 
Veteran was notified of the decision that same month and he 
did not appeal.  The decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  
The Veteran seeks to reopen his claim.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, as is the case in this instance, Title 38 Code of 
Federal Regulations, Section 3.156(a) defines "new" evidence 
as evidence not previously submitted to agency decision 
makers and "material" evidence as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  In determining whether new and 
material evidence has been received, VA must initially decide 
whether evidence associated with the claims file since the 
last prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the 
last final disallowance (on any basis) of the claim, and is 
not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly 
received evidence with the evidence previously of record.  
After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim was the 
October 1993 RO decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  Regardless of the RO's actions, the Board must make 
an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

In the October 1993 rating decision, the RO considered the 
Veteran's service treatment records, which the RO indicated 
showed that in January 1981, the Veteran was treated for 
contact dermatitis of the head, and that at separation it was 
noted that he had seborrhea of the head.  The RO also 
considered a September 1993 VA examination report that showed 
that the Veteran had questionable seborrhea which might 
actually represent contact dermatitis, dishydrotic eczema, 
now quiescent, keratosis pilaris and solar or heat induced 
uticaria.  The claim was denied because the RO determined 
that the determinations found in service were not currently 
shown, that the findings in service were acute, and that 
service connection was not warranted since the disorders were 
not found on current examination.  

The Veteran now attempts to reopen his claim.  Evidence added 
to the record since the October 1993 denial includes several 
VA treatment records which have documented findings of 
dermatitis.  (See, e.g., August 1995 VA dermatology clinic 
record; December 2000 outpatient treatment record; August 
2003 progress note; December 2003 clinic note; May 2004 
clinic note; March 2005 exam finding chronic dermatitis).  In 
addition, other skin rashes were diagnosed.  As noted above 
the claim was previously denied because there was no definite 
finding of a current disorder.  The newly submitted evidence 
is new and material since it relates to an unestablished 
fact, the confirmed diagnosis of dermatitis, and creates a 
reasonable possibility of substantiating the claim.  This 
evidence is new and material evidence.  

Therefore, under these circumstances, the Board concludes 
that the criteria for reopening the claim are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, the Board finds 
that additional development is required before it may enter a 
final determination on the underlying merits of this claim.  
This is discussed in the Remand below.


ORDER

Service connection for PTSD is denied.  

As new and material evidence to reopen the claim for service 
connection for a skin disorder has been received, the appeal 
is granted to that extent.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks service connection for a skin disorder.  
The service treatment records show that he was treated in 
service for skin complaints.  In January 1974, he was seen 
for inguinal lymphogramilona.  In March 1974, he was treated 
for pseudofolliculits.  In October 1980, he was treated for 
sores all over his body.  In June 1981, he was seen for 
contact dermatitis.  At separation in November 1981, 
seborrhea was noted.  The Veteran has currently been 
diagnosed with dermatitis and with a rash of the groin.  A VA 
examination to determine the etiology of his current skin 
complaints has not been scheduled.  

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service.  The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Therefore, an opinion as to the relationship, if any, between 
the treatment in service and any current skin conditions is 
warranted.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current chronic skin 
disorder.  The claims file and a copy of 
this remand must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  All 
indicated studies and tests should be 
accomplished.  After examination  of the 
Veteran and review of the record, the 
examiner is requested to provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current skin disorder is causally 
related to the Veteran's military 
service.  

2.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


